            Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

BRIAN THOMPSON,                               :
     Plaintiff,                               :
                                              :
       v.                                     :       No. 20-cv-3550
                                              :
JOHN WETZEL, et al.,                          :
     Defendants.                              :

                                        MEMORANDUM

Joseph F. Leeson, Jr.                                                December 17, 2020
United States District Judge


       Plaintiff Brian Thompson, a prisoner currently incarcerated at SCI Phoenix, filed this

civil action pursuant to 42 U.S.C. § 1983 based on allegations related to the destruction of his

property during the transfer of prisoners from SCI Graterford to SCI Phoenix. Thompson names

as Defendants: (1) Secretary of Corrections John Wetzel, (2) Superintendent of SCI Phoenix

Tammy Ferguson; (3) Chief of Security Kenneth Goodman, (4) John Does 1-20, and (5) the

Pennsylvania Department of Corrections. All Defendants are named in their individual and

official capacities. Thompson seeks to proceed in forma pauperis and has submitted a copy of

his institutional account statement. For the following reasons, the Court will grant Thompson

leave to proceed in forma pauperis and dismiss his Complaint in part with prejudice and in part

without prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                  1
              Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 2 of 11




I.      FACTUAL ALLEGATIONS 1

        Thompson was previously incarcerated at SCI Graterford. As that prison was closing in

July 2018, inmates and their property were relocated to SCI Phoenix. Thompson alleges

members of a Corrections Emergency Response Team (“CERT”) took custody of prisoners’

property in connection with the move. (ECF No. 1 at 6.) Thompson alleges that his property

was destroyed by CERT officials. The material included personal property, legal documents,

and appliances. (Id. at 6.) He alleges that members of the CERT had tattoos espousing white

supremacy. (Id.) Thompson asserts that the John Doe Defendants were acting at the direction of

Defendant Wetzel. (Id.) He also alleges in conclusory fashion that the named Defendants:

        failed to train and supervise subordinate corrections officers who while temporarily
        working at SCI Phoenix to facilitate the move of inmates from SCI Graterford
        willfully and maliciously destroyed and defaced personal property belonging to
        Plaintiff including but not limited to; religious artifacts, legal and private
        documents and family photographs with obscene and racist drawings e.g. penises,
        swastikas and racial epithets.

(Id. at 5.)

        Thompson alleges that these events deprived him of his property and caused him

emotional injury. (Id. at 6.) Thompson asserts claims under the Civil Rights Act for violations

of his Fourth, Eighth and Fourteenth Amendment rights and seeks money damages. (Id. at 3, 6.)

II.     LEGAL STANDARD

        The Court grants Thompson leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a



        1
            The allegations are taken from Complaint. (See ECF No. 1.)
        2
         However, as Thompson is a prisoner, he will be obligated to pay the filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  2
            Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 3 of 11




claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Thompson is proceeding

pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d

Cir. 2011).

III.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Thompson has failed to state a § 1983 claim.

       A.      Eighth Amendment Claim

       The destruction of Thompson’s personal property by the John Doe Defendants does not

provide a basis for a claim under the Eighth Amendment. Conditions of confinement violate the

Eighth Amendment’s prohibition on cruel and unusual punishment if they satisfy two criteria.

First, the conditions “must be, objectively, sufficiently serious” such that a “prison official’s act

or omission . . . result[s] in the denial of the minimal civilized measure of life’s necessities.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citations and internal quotation marks omitted).

Second, the official responsible for the challenged conditions must exhibit a “sufficiently

culpable state of mind,” which “[i]n prison-conditions cases . . . is one of deliberate indifference

to inmate health or safety.” Id. The destruction of property does not constitute a sufficiently



                                                   3
            Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 4 of 11




serious deprivation that would give rise to a claim under the Eighth Amendment. See Wongus v.

Correctional Emergency Response Team, 389 F. Supp. 3d 294, 301-02 (E.D. Pa. 2019)

(concluding that plaintiff’s allegations “that correctional facility staff violated his Eighth

Amendment right to be free from cruel and unusual punishment by defacing his family photo

with a swastika,” while “repugnant and detrimental to the orderly administration of a prison, and

should be cause for serious disciplinary action against the responsible party, if known[,]” did not

“rise to the level of an Eighth Amendment violation”); Payne v. Duncan, Civ. A. No. 15-1010,

2017 WL 542032, at *9 (M.D. Pa. Feb. 9, 2017) (“Plaintiff’s claim for destruction

of property under the Eighth Amendment does not constitute a deprivation of life’s

necessities.”), aff’d, 692 F. App’x 680 (3d Cir. 2017); Dean v. Folino, Civ. A. No. 11-525, 2011

WL 4527352, at *3 (W.D. Pa. Aug. 22, 2011) (allegations regarding destruction of property did

not state Eighth Amendment claim), report and recommendation adopted, 2011 WL 4502869

(W.D. Pa. Sept. 28, 2011). Accordingly, the Court will dismiss Thompson’s Eighth Amendment

claim against the John Doe Defendants with prejudice.

       B.      Fourth Amendment Claim

       The Court understands Thompson’s reference to the Fourth Amendment to attempt to

state an unlawful seizure claim against the John Doe Defendants based on the loss of his personal

property. To the extent he is basing his claim on the loss, destruction, or defacement of his

property, he has not stated a plausible claim under the Fourth Amendment because “prisoners

have no legitimate expectation of privacy . . . and the Fourth Amendment’s prohibition on

unreasonable searches [and seizures] does not apply in prison cells.” Hudson v. Palmer, 468

U.S. 517, 530 (1984); see Doe v. Delie, 257 F.3d 309, 316 (3d Cir. 2001) (“The defendants

correctly assert that prisoners do not have a Fourth Amendment right to privacy in their cells.”



                                                   4
            Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 5 of 11




(citing Hudson, 568 U.S. at 529)); see also Parrish v. Corrections Emergency Response Team,

Civ. A. No. 18-4871, 2019 WL 1596337, at *3 (E.D. Pa. Apr. 12, 2019) (concluding prisoner

plaintiff failed to state claim for violation of Fourth Amendment where plaintiff alleged that

CERT members destroyed and defaced personal property during process of transferring plaintiff

from SCI Graterford to SCI Phoenix). Accordingly, the Court will dismiss Thompson’s Fourth

Amendment claim against the John Doe Defendants with prejudice.

       C.      Fourteenth Amendment Claim

       Thompson is also pursuing a Fourteenth Amendment claim against the John Doe

Defendants, based on the loss and/or destruction of his property. However, there is no basis for a

due process claim because Pennsylvania law provides Thompson with an adequate state remedy.

See Spencer v. Bush, 543 F. App’x 209, 213 (3d Cir. 2013) (“‘[A]n unauthorized intentional

deprivation of property by a state employee does not constitute a violation of the procedural

requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful

postdeprivation remedy for the loss is available.’” (quoting Hudson v. Palmer, 468 U.S. 517, 533

(1984))); Shakur v. Coelho, 421 F. App’x 132, 135 (3d Cir. 2011) (per curiam) (explaining that

the Pennsylvania Tort Claims Act provides an adequate remedy for a willful deprivation of

property). Accordingly, Thompson has not stated a basis for a due process claim because state

law provides him a remedy for his destroyed property. See McNeil v. Grim, 736 F. App’x 33, 35

(3d Cir. 2018) (per curiam) (“[E]ven if McNeil claimed that the prison grievance procedures

were constitutionally inadequate, Pennsylvania’s state tort law would provide an additional

adequate remedy.”). Accordingly, the Fourteenth Amendment due process claim is not

sustainable and will be dismissed with prejudice.




                                                 5
            Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 6 of 11




       Thompson also appears to be raising a race-based equal protection claim under the

Fourteenth Amendment based on his allegations concerning John Doe Defendants’ racist tattoos

and that Defendant drew racial symbols on his photographs. However, nothing in Thompson’s

Complaint suggests that he was treated differently due to his membership in a protected class.

Indeed, prisoners do not constitute a protected class for Fourteenth Amendment purposes, see

Myrie v. Comm’r, N.J. Dep’t of Corr., 267 F.3d 251, 263 (3d Cir. 2001), and Thompson has not

alleged that he was treated differently from others who were similarly situated, see Phillips v.

Cty. of Allegheny, 515 F.3d 224, 243 (3d Cir. 2008) (explaining that to state an equal protection

claim on a “class of one” theory, “a plaintiff must allege that (1) the defendant treated him

differently from others similarly situated, (2) the defendant did so intentionally, and (3) there was

no rational basis for the difference in treatment”); see also Faruq v. McCollum, 545 F. App’x 84,

87 (3d Cir. 2013) (“To state a claim for race- or religion-based discrimination, [plaintiff] needed

to show specifically that he received different treatment from that received by other similarly

situated inmates.” (citing Williams v. Morton, 343 F.3d 212, 221 (3d Cir. 2003))). To the

contrary, the Complaint suggests that many inmates were subjected to the same or similar

conditions of which he complains. Accordingly, the Court will dismiss the Fourteenth

Amendment equal protection claim against the John Doe Defendants with prejudice.

       D.      Emotional Injury Claim

       Thompson states that he suffered emotional harm from the destruction of his property.

The Prison Litigation Reform Act (PLRA”) requires a prisoner to “demonstrate physical injury

before he can recover for mental or emotional injury.” Mitchell v. Horn, 318 F.3d 523, 533 (3d

Cir. 2003) (citing 42 U.S.C. § 1997e(e)). The PLRA provides that “[n]o Federal civil action may

be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or



                                                  6
            Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 7 of 11




emotional injury suffered while in custody without a prior showing of physical injury or the

commission of a sexual act (as defined in section 2246 of Title 18).” Marrow v. Pennsylvania,

Civ. A. No. 18-0931, 2018 WL 4963982, at *4 (M.D. Pa. Oct. 15, 2018) (quoting 42 U.S.C. §

1997e(e)). To recover compensatory damages for mental or emotional injury suffered while in

custody, a prisoner bringing a § 1983 action must demonstrate less than significant, but more

than a de minimis, physical injury. See 42 U.S.C. § 1997e(e); see also Mitchell v. Horn, 318

F.3d 523, 535 (3d Cir. 2003); but see Prillerman v. Fromhold, 714 F. App’x 184, 186 (3d Cir.

2017) (stating that the PLRA does not limit a prisoner’s ability to obtain nominal or punitive

damages (citing Mitchell, 318 F.3d at 533)). Because Thompson does not allege that he suffered

any physical injury, he may not recover compensatory damages for any emotional harm resulting

from the destruction of his property.

       E.      First Amendment Claim

       The Court understands Thompson’s allegations about the loss of his legal materials to

also attempt to state a First Amendment claim based on a denial of access to the courts. This

claim also fails. The loss of legal material may constitute a First Amendment claim based on a

denial of access to the courts if a prisoner can assert that the loss caused an actual injury. See

Jackson v. Whalen, 568 F. App’x 85, 87 (3d Cir. 2014) (per curiam) (“A prisoner making

an access-to-the-courts claim is required to show that the denial of access caused actual injury.”)

(quoting Lewis v. Casey, 518 U.S. 343, 350 (1996)). In other words, a prisoner claiming that he

was denied access to the courts must allege an injury traceable to the conditions of which he

complains. Diaz v. Holder, 532 F. App’x 61, 63 (3d Cir. 2013) (per curiam) (affirming dismissal

of denial of access claims where plaintiff failed to tie alleged deficiencies in library to harm in

underlying action). In general, an actual injury occurs when a prisoner demonstrates that a



                                                  7
            Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 8 of 11




“nonfrivolous” and “arguable” claim was lost because of the denial of access to the courts.

Christopher v. Harbury, 536 U.S. 403, 415 (2002). “[T]he underlying cause of action, . . . is an

element that must be described in the complaint.” Id.

       While Thompson asserts that his legal material was lost, he has not alleged that he

suffered an actual injury in the form of a lost nonfrivolous and arguable claim. Accordingly, the

access to courts claim fails. However, because the Court cannot state at this time that Thompson

would never be able to state a plausible claim, he will be permitted to file an amended complaint

if he is able to cure the defect the Court has identified above.

       F.      Official Capacity Claims

       Thompson names Defendants Ferguson, Wetzel, Goodman and John Does 1-20 in their

individual and official capacities. In addition to the reasons already stated, the official capacity

claims against these Defendants for money damages may not proceed because the Eleventh

Amendment bars suits against a state and its agencies in federal court that seek monetary

damages. See Pennhurst State Sch. And Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984); A.W.

v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). Suits against state officials acting

in their official capacities are really suits against the employing government agency, and as such,

are also barred by the Eleventh Amendment. A.W., 341 F.3d at 238; see also Hafer v. Melo, 502

U.S. 21, 25 (1991); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989). As the

Commonwealth has not waived its Eleventh Amendment immunity for lawsuits filed in federal

court, see 42 Pa. Cons. Stat. § 8521-22, it and its departments, as well as their officials sued in

their official capacities, are immune from suits filed in federal court. Accordingly the official

capacity claims are dismissed with prejudice.




                                                  8
             Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 9 of 11




        G.      Supervisor Liability/Failure to Train Claims

        Thompson’s individual capacity claims against Ferguson, Wetzel and Goodman appear to

be based on their roles as supervisory officials and/or that they failed to train subordinate

corrections officials. There are “two general ways in which a supervisor-defendant may be liable

for unconstitutional acts undertaken by subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d

307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v. Barkes, 575 U.S. 822 (2015).

First, a supervisor may be liable if he or she “with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which directly caused [the] constitutional

harm.” Id. (quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d

Cir. 2004) (alteration in original)). “Second, a supervisor may be personally liable under § 1983

if he or she participated in violating the plaintiff’s rights, directed others to violate them, or, as

the person in charge, had knowledge of and acquiesced in the subordinate’s unconstitutional

conduct.” Id.

        Thompson asserts only that the John Doe Defendants were “acting pursuant to the

directives of the named defendants,” presumably Wetzel, Ferguson and Goodman. (ECF No. 1

at 6.) He also alleges in conclusory fashion that the named Defendants failed to train and

supervise subordinate corrections officials. This is not sufficient to state plausible claims since

there is no allegation that any Defendant maintained with deliberate indifference a policy,

practice or custom which directly caused constitutional harm, or was personally involved or

acquiesced in the destruction of Thompson’s legal material and other property.

        Additionally, “[u]nder Section 1983, a supervisor may be liable for [his or her] failure to

train or supervise employees.” Whitfield v. City of Philadelphia, 587 F. Supp. 2d 657, 666 (E.D.

Pa. 2008). A claim for supervisory liability or liability based upon a failure to train involves four



                                                   9
          Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 10 of 11




elements: (1) that an existing policy created an unreasonable risk of constitutional injury; (2) the

supervisor was aware of this unreasonable risk; (3) the supervisor was indifferent to the risk; and

(4) the injury resulted from the policy or practice. See Sample v. Diecks, 885 F.2d 1099, 1118

(3d Cir. 1989). A supervisor may be held liable where a need for “more or different training . . .

is so obvious, and the inadequacy so likely to result in constitutional violations, that the failure to

train . . . can fairly be said to represent official policy,” and where that failure to train “actually

causes injury,” a supervisor may be held liable. City of Canton v. Ohio, 489 U.S. 378, 390

(1989). In addition,

        [i]n resolving the issue of [supervisory] liability, the focus must be on adequacy of
        the training program in relation to the tasks the particular officers must perform.
        That a particular officer may be unsatisfactorily trained will not alone suffice to
        fasten liability on the [supervisor], for the officer’s shortcomings may have resulted
        from factors other than a faulty training program. . . . Neither will it suffice to prove
        that an injury or accident could have been avoided if an officer had had better or
        more training. . . . Moreover, for liability to attach . . . the identified deficiency in
        [the] training program must be closely related to the ultimate injury.

Id. at 390-91. Further, as the United States Supreme Court made clear in City of Canton in the

context of a municipal defendant, “[t]hat a particular officer may be unsatisfactorily trained will

not alone suffice to fasten liability on the city.” Id.

        Thompson has only made conclusory failure to train allegations. The bare allegations,

without further explanation, are insufficient to plausibly allege that there was a specific policy or

custom regarding the destruction of inmate property during the move to SCI Phoenix that created

an unreasonable risk of constitutional injury. Accordingly, the supervisor liability/failure to train

claim will also be dismissed as insufficiently pleaded under § 1915(e)(2)(B)(ii). However, like

the access to courts claim, the Court cannot say at this time that Thompson would never be able

to state a claim and, thus, leave will be granted leave to amend this claim as well.




                                                   10
         Case 2:20-cv-03550-JFL Document 8 Filed 12/17/20 Page 11 of 11




IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Thompson’s Complaint for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). See Hernandez v. Corr. Emergency

Response Team, 771 F. App’x 143 (3d Cir. 2019) (per curiam) (affirming dismissal of amended

complaint where inmate “alleged in his complaint that when he and all other prisoners were

moved from SCI Graterford to SCI Phoenix, many prisoners’ possessions were destroyed or

damaged, including his legal materials”). The Eighth Amendment, Fourth Amendment, and

Fourteenth Amendment claims, and all official capacity claims are dismissed with prejudice

since any attempt at amendment would prove futile. See Grayson v. Mayview State Hosp., 293

F.3d 103, 108, 110 (3d Cir. 2002) (holding that district courts should dismiss complaints under

the PLRA with leave to amend “unless amendment would be inequitable or futile.”). The First

Amendment claim and the supervisor liability/failure to train claim are dismissed without

prejudice and Thompson will be permitted to file an amended complaint in the event he can cure

the defects the Court has identified in those claims. An appropriate Order accompanies this

Memorandum.

                                             BY THE COURT:



                                             /s/ Joseph F. Leeson, Jr.____________________
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




                                               11
